PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/537,057
Filing Date: 10 Nov 2014
Appellant(s): KATANO et al.



__________________
Zhengyu Feng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kyle (USPT 5,658,767), Renz (US 20060174376), Sijtsma (EP 1359224), and Qui (US 20020156254)

Kyle discusses a method for producing arachidonic acid.  In one embodiment, Mortierella alpina is cultivated, harvested, and oil is extracted, recovered, and used as an additive for food/beverages (Abstract).  Kyle teaches the importance of continuously adjusting the pH level in order to ensure optimal development of ARA.  Kyle states, "in a preferred mode, the fermentation method of this invention involves pH profiling wherein the pH is low during the early stages of the fermentation and high during the late stages.  Early stages include periods of rapid (exponential) growth during which nutrients are rapidly metabolized; late stages include the stationary phase, when cell division is arrested, usually due to insufficient amounts of one or more nutrients, and the production of ARA-rich oil is enhanced (Col 6, ln 62-Col 7, ln 5).  ….initially, "the as in instant Claims 8 and 10.  Kyle teaches the addition of ZnSO4 7H20 and CuSO4 5H2O to further assist with the culturing process.
“Harvesting can be done by any suitable method such as, for example, filtration, centrifugation or spray drying.  Because of lower costs, filtration may be preferred.”  “After harvesting, the mycelial cake can be extracted.  The mycelial cake refers to the collection of biomass resulting after harvest.  The cake can be loose or pressed, crumbled or uncrumbled.  Optionally, the cake can have any residual water removed, as by vacuum drying, fluid bed drying, spray drying or lyophilization, prior to extraction.  If this option is selected, it is preferable to use nonpolar solvents to extract the ARA-as in instant Claim 9.  Kyle teaches that a carbon source can include important sources such as glucose, molasses, high fructose (bottom Col 4-Col 5, 1st paragraph) as in instant Claim 13.
Kyle is moot on discussing the use of the specific claimed organic acids and claimed metal sulfates when culturing Mortierella.  However, Renz teaches that organic acids and metal sulfates can be used in a culture medium used to generate polyunsaturated fatty acids.  Renz states, “inorganic salt compounds which may be present in the media comprise the chloride, phosphorus, and sulfate salts of calcium, magnesium, sodium, cobalt, molybdenum, potassium, manganese, zinc, copper and iron (Page 9 [78]). “ Other metal sulfate components may be present besides a metal chloride and/or a sodium sulfate salt.  The Renz reference does not state specifically that a metal chloride must be added.  There are options available as in instant Claim 8 and 12.
	Renz does mention that organic acids (Page 9[76]) can be used in culture medium in order to produce long-chain polyunsaturated fatty acids such as arachidonic acid (Page 1[6]).  Examples of such organic acids include acetic acid and lactic acid (Page 9[76]).  Renz seems to suggest that other organic acids may be present but does as in instant Claim 8.  Sijtsma provides additional examples of organic acids that can be used.
	Like Kyle and Renz, Sijtsma also teaches a culture medium for developing polyunsaturated fatty acids.  Although the reference focuses on culture by marine microorganisms, many of the culturing components are very similar between Sijtsma and Renz which can include Mortierella alpina culture (Page 5[37] and Page 7[51]), and Sijtsma's culturing medium has been known to successfully produce polyunsaturated fatty acids such as arachidonic acid (Abstract & 26).  Like Renz, Sijtsma also teaches incorporating organic acids and metal sulfates into a culture medium in order to encourage the production of polyunsaturated fatty acids.  Page 6[39-40] states, "A further aspect of the invention relates to a process comprising two phases.  In the first phase, the microorganism is cultured in the presence of at least one monoalcohol as a carbon source in the culture medium.  In the second phase the microorganism is cultured in the presence of at least one organic acid as a carbon source in the culture medium....in one embodiment, the step of culturing the microorganisms with a monoalcohol serves as the biomass and lipid production phase, and the step of culturing the microorganism with an organic acid further improves the lipid accumulation.  The organic acid to be used in such a second phase may be an organic acid....such as acetic, glycolic, propionic, pyruvic, butyric, isobutyric, lactic, malic, or succinic acid.  The concentration of the organic acid in the culture medium according to the fed-batch or continuous process of the invention is 0.5-20 g/l, preferably 2-8-15 g/l and preferably 6-9 g/l” (Page 6[39-40]).  Sijtsma further teaches, "the culture medium can comprise inorganic salts such as inter alia ammonium sulfate, sodium sulfate, as in instant Claim 10.
	Many of the ingredients in the Renz and Sijtsma references are so similar that it would have been obvious to substitute one ingredient mentioned in one reference into the teaching of the other reference.  There is nothing in the Sijtsma reference or the Renz reference that states that the metal sulfates are or can be added at a later stage in the culturing process, so it would appear that the metal sulfates are added at the beginning when the medium is composed before actual culturing has started as in instant Claim 11.
Kyle discusses pH adjustment which is comparable to what is being claimed.  Furthermore, Renz and Sijtsma discuss the inclusion of organic acids and metal sulfates.  Sijtsma even discusses the importance of adding organic acids at a later stage in the culturing process.  It would have been obvious for a person of ordinary skill in the art to have carried out routine experimentation and optimization to determine what level of organic acids and metal sulfates was appropriate in order to promote the optimal growth.  Furthermore, a person of ordinary skill in the art would have performed experimentation to have determined how long to delay the additional of organic acids to the culture medium.  Such a delay could vary depending on the particular type of organisms used to generate polyunsaturated fatty acids like arachidonic acid.  MPEP as in instant Claims 8 and 10
	Kyle, Renz, and Sijtsma apply as above.  These reference are silent concerning the use of an aeration-spinner culture system to make the arachidonic acid.  However, using an aeration-spinner culture would have been obvious at the time of applicants' invention because aeration-spinner cultures are routinely used in the production of  fatty acids and culturing microorganisms as taught by Qui et al.”(Pages 13-14[135]) as in instant Claim 8
	
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention was made especially in the absence of evidence to the contrary.


(2) Response to Argument 

	On pages 4-5, appellants argue that the organic acids as claimed are not added as a carbon source.  The claims mention that organic acids are added at a later stage in the culturing process; there is no limitation in the claims preventing the organic acids from being used as a carbon source.  

teaches using organic acids (acetic acid/or lactic acid) as a possible carbon source.” “Renz does not suggest that an organic acid is a preferred carbon source for culturing a PUFA-producing microorganisms.”  Renz does teach in paragraph 76 that organic acids can be used as a carbon source.  In paragraph 76, Renz, specifically states, “organic acids such as, for example, acetic acid and/or lactic acid” can be used as carbon sources for the microorganisms.  In this paragraph, Renz is providing two examples of organic acids and is not limiting the organic acids to those two specific examples only.  Paragraph 5 of appellants’ specification even states that a preferred organic acid used is lactic acid.  Renz teaches using a microorganism such as M. alpina to produce polyunsaturated fatty acids (PUFAs) (Abstract, Paragraph 5, Paragraph 10).    
	Renz does not specifically teach the specific organic acids that are claimed or the timing of introduction during culture.  However, Sijtsma aka De Swaaf teaches that polyunsaturated fatty acids can be produced by microorganisms when organic acids are introduced at a later stage in the culture process.  Paragraph 39 even states that organic acids that can be used include the following:  pyruvic acid, malic acid, or succinic acid.  
	Appellants argue that Sijtsma/De Swaaf is not a valid prior art reference because Crypthecodinium cohnii/C. cohnii (a dinoflagellate) differs significantly in structure and function compared to Mortierella alpina, a fungus, and due to such differences, one would not use Sijtsma/De Swaaf in the rejection.  One type of PUFA generating organism is routinely substituted in place of another PUFA generating organism.  Indeed Renz even states in paragraph 10 that “especially suitable microorganisms for Mortierella and Crypthecodinium species.  This supports the interchangeability of species.  
	Appellants further argue that C. cohnii is known to produce docosahexaenoic acid while the instant set of claims are specifically drawn to arachidonic acid produced  by Mortierella alpina.  Paragraph 26 of Sijtsma/De Graff states that both DHA and arachidonic acid may be produced from such a process.  Because arachidonic acid can be produced, there is still a motivation to combine.  Furthermore, the instant set of claims does not state that arachidonic acid is the only polyunsaturated fatty acid produced.  Nor do the claims require that arachidonic acid be the majority of polyunsaturated fatty acid produced.

	Appellants further argue Sijtsma/De Swaff stating that acetic acid is a preferred organic acid for C. cohnii; however, Appellants’ specification mentions that acetic acid is not a preferred nutrient for M. alpina to produce DGLA (a precursor of ARA).  Examiner does not find this argument to be persuasive because Sijtsma/De Swaff teaches the use of other organic acids such as glycolic, propionic, pyruvic, butyric, isobutyric, lactic, malic, or succinic acids.  Furthermore, the claims deal specifically with arachidonic acid production and not with DGLA production.

	The  presented arguments about the differences in arachidonic acid biosynthetic pathways between C. cohnii and M. alpina and the presence of inhibitors are not commensurate in scope with the instant set of claims because such topics are not mentioned in the instant set of claims.
M. alpina and C. cohnii culture.  A specific salt level is not mentioned in the claims.  Renz teaches the use of alternative metal sulfates.  Since Renz does not require Na2SO4 or a metal chloride in the culture of organisms that produce polyunsaturated fatty acids, there are not unexpected advantages associated with claims 8 or 12.  Furthermore, the M. alpina S14 strain is not even part of the claimed invention; therefore, the argument about the benefits of that particular strain with a low salt concentration and/or particular salts present is not applicable.  Kyle and Renz teach polyunsaturated fatty acid production which is not hindered by the salt level concentration.  

Arguments associated with the Rule 132 Declaration dated September 23, 2019

Appellants further mention the Rule 132 Declaration dated September 23, 2019 executed by Dr. Fujikawa in which Dr. Fujikawa argues that Examiner’s interpretation and reliance of Renz’s teachings are incorrect.  Dr. Fujikawa argues that Renz teaches that “culture condition suitable for a given type of microorganism should be individually selected and adjusted.  Suitable conditions are an important factor, because some preferred microorganism that Renz uses (Saccharomyces) actually cannot utilize organic acids as a carbon source.”  

This argument might be persuasive if the Mortierella species was not one of the preferred microorganisms used in the Renz reference as mentioned in Paragraph 10.  Paragraph 51 states that the preferred species of Mortierella used is Mortierella alpina.   Mortierella is a preferred microorganism, it would make sense to use the carbon sources mentioned in paragraph 76 of Renz.  The purpose of such carbon sources is to provide nutrients to microorganisms such as Mortierella so that such organisms are able to successfully produce fatty acids such PUFAs.      Paragraph 10 does not list Saccharomyces as a preferred microorganism, although it is listed in other embodiments of the reference.  The argument concerning Saccharomyces’ ability to use organic acids as a carbon source is irrelevant because Saccharomyces is not mentioned in the instant set of claims.  

	Dr. Fujikawa argues in the declaration that succinic acid is an ineffective carbon source for culturing M. alpina according to the teachings of Shinmen.  The instant set of claims are not limiting the carbon source/nutrients used to only succinic acid.  Furthermore, Shinmen does not teach the pH modulation taught in the instant set of claims or Kyle.  Thus, Shinmen is significantly different from the claimed invention.  

	Appellants further argue that the process of Sijtsman require a two phase process involving a monoalcohol and a second phase of the culture is organic acids.  The current drafting of the instant set of claims do not preclude two stages of carbon administration.  Furthermore, the transition term is comprising so other additional carbon sources can be added.  In paragraph 76, Renz even mentions that monoalcohols can be used as a viable carbon sources.  Sijtsma does not rule out the use of other carbon sources.      

Argument citing Yamada

Appellants further argue Yamada stating, “Yamada shows that growth can be altered in the same exact species by simply changing the growth material used, sesame oil extract versus linseed oil extract for M. alpina strain …..In Table 3, there are some species of Mortierella fungi that produce only a little arachidonic acid such as M. parvispore.”  
The argument based on Yamada is not commensurate in scope with the instant set of claims because the claims are not requiring sesame oil or linseed oil.  Furthermore, Kyle (the primary reference) teaches Mortierella alpina in a culture system involving pH variation that is able to successfully produce arachidonic acid.  Both the Kyle and Renz refereences do indeed teach carbon/nutrients that can be used to encourage production of polyunsaturated fatty acids.  

The argument against Qui is that it does not cure the deficiencies of Kyle, Renz, or Sijtsma.  


Argument that Examiner Failed to consider unexpected advantages offered by claimed method

Appellants claim that their method of culturing M. alpina results in increased PUFA production by adding the organic acids, the metal sulfates, and controlling the Mortierella alpina cells which occurs in the Kyle reference.
Appellants further argue that DGLA is a precursor of ARA production by M. alpina and that the specification shows unexpected results consisting of an increase in DGLA production which would correspond to a significant increase in ARA production.  None of this is currently in the instant set of claims and a more specific ARA increase is not communicated in the specification or present in the claim language.

Appellants mention the Kawashima reference and mention Strain S14 (a Delta5 desaturase-defective mutant which accumulates DGLA).  This particular strain is not currently part of the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAUREN K VAN BUREN/
Examiner, Art Unit 1632
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635     
                                                                                                                                                                                                   /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.